Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. [US PGPUB 20100294552] in view of Hotta et al. [US PGPUB 20210363653] (hereinafter Kobayashi and Hotta).

Regarding claim 3, Kobayashi teaches an anodic oxide film (30, Para 27, 45-47) for electric contact, the anodic oxide film being provided between an element (10/11, Fig. 1) and a substrate (20, Fig. 1) to electrically connect a terminal (11, Para 28) of the element (Fig. 1) and an electrode (22, Para 29) of the substrate (Fig. 1), the anodic oxide film comprising:
a plurality of vertical conductive parts (32, Para 32) penetrating the anodic oxide film (Fig. 1);
a horizontal conductive part (33, Para 32) formed on a surface of the anodic oxide film and connected to a first plurality of vertical conductive parts among the plurality of vertical conductive parts (Fig. 1); and
an insulating part (35, Para 61) formed on the surface of the anodic oxide film (Fig. 1),
wherein the terminal (11, Para 57) of the element and the electrode (22, Para 57) of the substrate are electrically connected to each other by the first plurality of vertical conductive parts and the horizontal conductive part (Fig. 1), 
wherein the anodic oxide film comprises a pore formed when anodizing a metal base material (Fig. 2A, Para 44-47), and
each of the plurality of vertical conductive parts is formed inside the pore (Fig. 2A/B).
Kobayashi does not specifically disclose that the element is an optical element.
Referring to the invention of Hotta, Hotta teaches connecting semiconductor elements to a substrate, wherein the semiconductor elements can be one of numerous devices to include optical devices (Para 550).
In view of such teaching by Hotta, it would have been obvious to a person having ordinary skills in the art to have the device of Kobayashi further comprising the teachings of Hotta based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 5, Kobayashi teaches an anodic oxide film wherein the anodic oxide film is provided as a plurality of layers (Fig. 1).

Regarding claim 9, Kobayashi teaches an optoelectronic display, comprising:
an element (10/11, Fig. 1);
a substrate (20, Fig. 1); and
an anodic oxide film (30, Para 27, 45-47) for electric contact provided between the optical element and the substrate (Para 27),
wherein the anodic oxide film for electric contact comprises:
a plurality of vertical conductive parts (32, Para 32) penetrating the anodic oxide film (Fig. 1);
a horizontal conductive part (33, Para 32) formed on a surface of the anodic oxide film (Fig. 1) and connected to a first plurality of vertical conductive parts among the plurality of vertical conductive parts (Fig. 1); and
an insulating part (35, Para 61) formed on the surface of the anodic oxide film (Fig. 1);
wherein the anodic oxide film for electric contact is configured to electrically connect a terminal (11, Para 57) of the element (Fig. 1) to an electrode (22, Para 57) of the substrate (Fig. 1) through the first plurality of vertical conductive parts and the horizontal conductive part (Fig. 1), and
wherein a vertical projection area of the horizontal conductive part is formed to overlap with a vertical projection area of the optical element (Fig. 1), and
the vertical projection area of the horizontal conductive part is formed to overlap with a vertical projection area of the electrode of the substrate (Fig. 1).
Kobayashi does not specifically disclose that the element is an optical element.
Referring to the invention of Hotta, Hotta teaches connecting semiconductor elements to a substrate, wherein the semiconductor elements can be one of numerous devices to include optical devices (Para 550).
In view of such teaching by Hotta, it would have been obvious to a person having ordinary skills in the art to have the device of Kobayashi further comprising the teachings of Hotta based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 15, the combined invention specifically in view of Hotta teaches an optoelectronic display wherein the optical element is a micro LED (Hotta, Para 550).




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hotta and further in view of Yoshida US Patent [5262226].

Regarding claim 6, Kobayashi teaches an anodic oxide film wherein each of the plurality of vertical conductive parts comprises at least one of:
a first metal part including at least one of Au, Ag, Cu, and Ni (Para 50).
The combined invention does not teach a second metal part made of a metal that melts at a temperature lower than a melting temperature of the first metal part.
Referring to the invention of Yoshida, Yoshida teaches forming vertical conductive part of an anodic film as single or dual layer, wherein in the structure of Fig. 6, the vertical conductive parts comprises at least one of:
a first metal part including at least one of Au, Ag, Cu, and Ni (material 23b, Col. 6 line 67); and 
a second metal part made of a metal (aluminum, Col. 6 line 67) that melts at a temperature lower than a melting temperature of the first metal part (where aluminum has a lower melting point than gold)


Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hotta and further in view of Uang et al. [US PGPUB 20060249834] and Souriau et al. [US PGPUB 20040241932] (hereinafter Uang and Souriau).

Regarding claim 6, Kobayashi teaches an anodic oxide film wherein each of the plurality of vertical conductive parts comprises at least one of:
a first metal part including at least one of Au, Ag, Cu, and Ni (Para 50).
The combined invention does not teach a second metal part made of a metal that melts at a temperature lower than a melting temperature of the first metal part.
Referring to the invention of Uang, Uang teaches forming vertical conductive part having various structures (single or multilayer), wherein in the structure of Fig. 4, the vertical conductive parts comprises at least one of:
a first metal part including at least one of Au, Ag, Cu, and Ni (Para 34); and 
a second part (408, Para 34), wherein the second part is a solder ball (Para 34).
It should be noted that although Uang does not specifically disclose the material of the solder 408, a person having ordinary skills in the art with find it obvious to use one of the numerous well-known materials for the disclosed solder.
Referring to the invention Souriau, Souriau teaches forming vertical conductive part 23 using one or more materials which include SnPb (Para 37);
where a person having ordinary skills in the art knows that understands that SnPb is a type of solder material.
In view of such teaching by Uang and Souriau, it would have been obvious to a person having ordinary skills in the art to have the invention of Kobayashi comprise the invention of Uang and Souriau based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 7, the combined invention specifically in view of Souriau teaches an anodic oxide film wherein the second metal part comprises an Sn-based solder (Para 37). 

Regarding claim 14, Kobayashi teaches the limitation of the claims upon which it depends.
Kobayashi does not specifically disclose wherein each of the plurality of vertical conductive parts comprises an Sn-based solder.
Referring to the invention of Uang, Uang teaches forming vertical conductive part having various structures (single or multilayer), wherein in the structure of Fig. 4, the vertical conductive parts comprises at least one of:
a first metal part including at least one of Au, Ag, Cu, and Ni (Para 34); and 
a second part (408, Para 34), wherein the second part is a solder ball (Para 34).
It should be noted that although Uang does not specifically disclose the material of the solder 408, a person having ordinary skills in the art with find it obvious to use one of the numerous well-known materials for the disclosed solder.
Referring to the invention Souriau, Souriau teaches forming vertical conductive part 23 using one or more materials which include SnPb (Para 37);
where a person having ordinary skills in the art knows that understands that SnPb is a type of solder material.
In view of such teaching by Uang and Souriau, it would have been obvious to a person having ordinary skills in the art to have the invention of Kobayashi comprise the invention of Uang and Souriau based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hotta and further in view of Uang.

Regarding claim 12, the modified device of Kobayashi teaches the limitation of the claims upon which it depends.
The modified device of Kobayashi does not specifically disclose the limitations of claim 12.
Referring to the invention of Uang, Uang teaches various structure of the anodic film, wherein the structure of Fig. 9 is one with anodic layers stacked one above the with horizontal conductor 604s therein between.
In view of such teaching by Uang, it would have been obvious to a person having ordinary skills in the art to have the invention of Kobayashi comprise the invention of Uang based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Allowable Subject Matter
Claims 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16 and 17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious the limitation “wherein the first and second electrodes of the substrate have a longer separation distance than the first and second terminals of the optical element”, in combination with the rest of claim limitations as claimed and defined by the Applicant.
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819